Exhibit 10.5

 

EXECUTION VERSION

 

CHS INC.

 

AMENDMENT NO. 6 TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

As of September 4, 2015

 

To the Noteholders (as defined below)

 

Ladies and Gentlemen:

 

CHS Inc. (hereinafter, together with its successors and assigns, the “Company”),
agrees with you as follows:

 

1.                                      PRELIMINARY STATEMENTS.

 

1.1.                            Note Issuances, etc.

 

Pursuant to that certain Note Purchase and Private Shelf Agreement dated as of
April 13, 2004, as amended pursuant to Amendment No. 1 to Note Purchase and
Private Shelf Agreement dated as of April 9, 2007, Amendment No. 2 to Note
Purchase and Private Shelf Agreement dated as of January 18, 2008, Amendment
No. 3 to Note Purchase and Private Shelf Agreement effective as of November 1,
2010, Amendment No. 4 to Note Purchase and Private Shelf Agreement dated as of
June 9, 2011 and Amendment No. 5 to Note Purchase and Private Shelf Agreement
dated as of December 21, 2012, as amended (as in effect immediately prior to
giving effect to the Amendments (as defined below) provided for hereby, the
“Existing Note Purchase Agreement”, and as amended by this Amendment Agreement
(as defined below) and as may be further amended, restated or otherwise modified
from time to time, the “Note Purchase Agreement”), the Company issued and sold
(a) Fifty Million Dollars ($50,000,000) in aggregate principal amount of its
5.68% Series J Senior Notes due February 8, 2018 (as amended, restated or
otherwise modified from time to time as of the date hereof, the “Series J
Notes”), (b) One Hundred Million Dollars ($100,000,000) in aggregate principal
amount of its 4.00% Series K Senior Notes due November 23, 2020 (as amended,
restated or otherwise modified from time to time as of the date hereof, the
“Series K Notes”) and (c) One Hundred Million Dollars ($100,000,000) in
aggregate principal amount of its 3.80% Series R Senior Note due July 12, 2025
(as amended, restated or otherwise modified from time to time as of the date
hereof, the “Series R Notes”, and together with the Series J Notes and Series K
Notes, collectively, the “Existing Notes”). As of the date of this Amendment
Agreement, the current outstanding principal amount of (i) the Series J Notes is
Thirty Million Dollars ($30,000,000), (ii) the Series K Notes is One Hundred
Million Dollars ($100,000,000) and (iii) the Series R Notes is One Hundred
Million Dollars ($100,000,000). The register for the registration and transfer
of the Existing Notes indicates that the parties named in Annex 1 (the
“Noteholders”) to this Amendment No. 6 to Note Purchase and Private Shelf
Agreement (the “Amendment Agreement”) are currently the holders of the entire
outstanding principal amount of the Existing Notes.

 

--------------------------------------------------------------------------------


 

2.                                      DEFINED TERMS.

 

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Existing Note Purchase Agreement.

 

3.                                      AMENDMENTS TO THE EXISTING NOTE PURCHASE
AGREEMENT.

 

3.1.                            Amendments.

 

Subject to the satisfaction of the conditions set forth in Section 7 hereof, the
Required Holders and the Company hereby agree to each of the amendments to the
Existing Note Purchase Agreement as provided for by this Amendment Agreement and
specified in Exhibit A. Such amendments are referred to herein, collectively, as
the “Amendments”.

 

3.2.                            Termination of Certain Amendments.

 

To the extent that, on or after December 31, 2015, any Material Credit Facility
(as defined in Exhibit A) contains any covenant or provision that would be more
beneficial to the Noteholders than the analogous provisions contained in
paragraphs 6B(2), 6B(3), 7A(iii) of the Existing Note Purchase Agreement (and
any related definitions and in the definition of Priority Debt of this Amendment
Agreement) (the “Designated Amendments”), then on and effective as of
December 31, 2015, the amendments to the Designated Amendments (and related
definitions) in this Amendment Agreement are hereby automatically terminated and
of no further force and effect, and such provisions shall be as in effect
immediately prior to giving effect to this Amendment Agreement; provided that
the definition of Priority Debt would remain as set forth in this Amendment
Agreement except that the reference to “$1,000,000,000” contained therein would
be replaced with “$500,000,000” effective on such date.

 

4.                                      AMENDMENT AND RESTATEMENT OF THE
EXISTING NOTES.

 

4.1.                            Amendment and Restatement of Existing Notes.

 

The Existing Notes, as amended and restated by Exhibit B-1, B-2 or B-3, as
applicable, to this Amendment Agreement, shall be hereinafter referred to,
individually, as a “Note” and, collectively, as the “Notes.” The Existing Notes
are hereby, without any further action required on the part of any other Person,
deemed to be automatically amended to conform to and have the terms provided in
Exhibit B-1, B-2 or B-3, as applicable, to this Amendment Agreement (except that
the principal amount and the payee of each Note shall remain unchanged). Any
Note issued on or after the Effective Date shall be in the form of Exhibit B-1,
B-2 or B-3, as applicable, to this Amendment Agreement. The term “Notes” as used
in the Existing Note Purchase Agreement shall include each Note delivered
pursuant to any provision of the Existing Note Purchase Agreement, as amended
hereby (and as hereafter amended) and each Note delivered in substitution or
exchange for any such Note pursuant to any such provision.

 

4.2.                            Replacement Notes.

 

The Company will issue a replacement Note or Notes in favor of each record
holder of Note for such holder’s Existing Notes.

 

2

--------------------------------------------------------------------------------


 

5.                                      WAIVERS.

 

Subject to the satisfaction of the conditions set forth in Section 7 hereof, and
in reliance on the representations and warranties of the Company set forth in
this Amendment Agreement, the Noteholders hereby waive (the “Waivers”) the
Events of Default occurring under (a) paragraph 7A(vi) of the Existing Note
Purchase Agreement resulting from (i) the Company permitting CHS Agronegocio
Industria e Comericio Ltda. (“CHS Brazil”) to become obligated as a borrower
under a Primary Bank Facility pursuant to that certain Pre-Export Credit
Agreement, dated as of September 24, 2013, among CHS Brazil, the Company, Crédit
Agricole Corporate and Investment Bank, as Administrative Agent and the
syndication parties party thereto (the “Brazilian Facility”), without such
Subsidiary contemporaneously providing a Guarantee of the Existing Notes in
violation of paragraph 6C(ii) of the Existing Note Purchase Agreement, (ii) the
Company permitting CHS Brazil to become obligated as a borrower under a Primary
Bank Facility pursuant to a series of Credit Agreements between CHS Brazil and
Itau Unibanco Holding S.A. or its affiliates, without such Subsidiary
contemporaneously providing a Guarantee of the Existing Notes in violation of
paragraph 6C(ii) of the Existing Note Purchase Agreement, (iii) the Company
permitting CHS Europe S.à r.l. (“CHS Europe”) to become obligated as a borrower
under a Primary Bank Facility pursuant to that certain Uncommitted Line of
Credit Agreement, dated as of March 7, 2013, between CHS Europe and Sovereign
Bank, N.A., as amended, without such Subsidiary contemporaneously providing a
Guarantee of the Existing Notes in violation of paragraph 6C(ii) of the Existing
Note Purchase Agreement, (iv) the Company permitting CHS Singapore Trading
Company Pte. Ltd. (“CHS Singapore”) to become obligated as a borrower under a
Primary Bank Facility pursuant to that certain Facility Letter, dated
February 21, 2013, among CHS Singapore, the Company and Australia and New
Zealand Banking Group Limited, as amended, without such Subsidiary
contemporaneously providing a Guarantee of the Existing Notes in violation of
paragraph 6C(ii) of the Existing Note Purchase Agreement and (v) the Company
failing to provide notice within five days of a Responsible Officer becoming
aware of the existence of the Event of Default referenced in clauses (a)(i),
(ii), (iii) and (iv) in violation of paragraph 7A(vi) of the Existing Note
Purchase Agreement and (b) paragraph 7A(iii) of the Existing Note Purchase
Agreement resulting from the Company being in default in the performance of
analogous provisions set forth in clause (a) above under each of the Existing
Note Agreements (as defined below). The Waivers contained herein shall not
extend beyond the terms expressly set forth herein, nor shall it impair any
right or power accruing to any Noteholder with respect to any other Default or
Event of Default that occurs after the date hereof. Nothing contained herein
shall be deemed to imply any willingness of any Noteholder to agree to, or
otherwise prejudice any rights of such Noteholder with respect to, any similar
waiver that may be requested by the Company.

 

6.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

To induce you to enter into this Amendment Agreement and to consent to the
Amendments and Waivers, the Company represents and warrants as follows:

 

6.1.                            Organization, Power and Authority, etc.

 

The Company has all requisite corporate power and authority to enter into and
perform its obligations under this Amendment Agreement.

 

3

--------------------------------------------------------------------------------


 

6.2.                            Legal Validity.

 

The execution and delivery of this Amendment Agreement by the Company and
compliance by the Company with its obligations hereunder and under the Note
Purchase Agreement: (a) are within the corporate powers of the Company; and
(b) do not violate or result in any breach of, constitute a default under, or
result in the creation of any Lien upon any property of the Company under the
provisions of: (i) its charter documents; (ii) any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to either
the Company or its property; or (iii) any agreement or instrument to which the
Company is a party or by which the Company or any of its property may be bound
or any statute or other rule or regulation of any Governmental Authority
applicable to the Company or its property.

 

This Amendment Agreement has been duly authorized by all necessary action on the
part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, arrangement, insolvency, moratorium, or other similar laws
affecting the enforceability of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

6.3.                            No Defaults.

 

After giving effect to the Waivers contained in Section 5, no event has occurred
and no condition exists that: (a) would constitute a Default or an Event of
Default or (b) could reasonably be expected to have a Material Adverse Effect.

 

6.4.                            Compensation.

 

No consideration or remuneration has been paid or will be paid to any agent or
any lender under the Existing Term Loan Bank Agreement (as defined below) as an
inducement to enter into the Fifth Amendment and Waiver to Credit Agreement. No
consideration or remuneration has been paid or will be paid to any agent or any
lender under the New Term Loan Bank Agreement (as defined below) as an
inducement to enter into the New Term Loan Bank Agreement other than the 10 bps
arrangement fee being paid to CoBank, ACB thereunder and the 10 bps upfront fee
being paid to the lenders thereunder for their commitment to lend under the New
Term Loan Bank Agreement. No consideration or remuneration has been paid or will
be paid to any agent or any lender under the Revolving Bank Agreement (as
defined below) as an inducement to enter into the Revolving Bank Agreement other
than the 15 bps fee being paid to lenders thereunder which have increased their
respective commitments and the 9 bps fee being paid to each lender thereunder in
connection with the extension of the maturity date under the Revolving Bank
Agreement (and not in respect of any other accommodation).

 

6.5.                            Disclosure.

 

This Amendment Agreement and the documents, certificates or other writings
delivered to the Noteholders by or on behalf of the Company in connection
therewith, taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were

 

4

--------------------------------------------------------------------------------


 

made. There is no fact known to the Company that could reasonably be expected to
have a Material Adverse Effect that has not been set forth herein or in the
other documents, certificates and other writings delivered to the Noteholders by
or on behalf of the Company specifically for use in connection with the
transactions contemplated by this Amendment Agreement.

 

7.                                      EFFECTIVENESS OF WAIVERS AND AMENDMENTS.

 

The Waivers and the Amendments shall become effective only upon the date of the
satisfaction in full of the following conditions precedent (the “Effective
Date”):

 

7.1.                            Execution and Delivery of this Amendment
Agreement.

 

The Company and the Required Holders shall have executed and delivered this
Amendment Agreement.

 

7.2.                            Representations and Warranties True.

 

The representations and warranties set forth in Section 6 shall be true and
correct on such date in all respects.

 

7.3.                            Authorization.

 

The Company shall have authorized, by all necessary action, the execution,
delivery and performance of all documents, agreements and certificates in
connection with this Amendment Agreement.

 

7.4.                            Amendment to 2002 Note Purchase Agreement.

 

The Company shall have delivered to the Noteholders a fully executed copy of
that certain Amendment No. 2 to Note Purchase Agreement, dated as of the date
hereof, by and among the Company and each of the Persons signatory thereto with
respect to that certain Note Purchase Agreement, dated as of October 18, 2002
(the “2002 Note Purchase Agreement”), together with each of the other
instruments and agreements executed and/or delivered in connection therewith,
each certified as true and correct by a Responsible Officer, such amendment to
be in form and substance satisfactory to the Required Holders, and the
conditions to the effectiveness thereof shall have been satisfied or waived.

 

7.5. Amendment to 2007 Note Purchase Agreement.

 

The Company shall have delivered to the Noteholders a fully executed copy of
that certain Amendment No. 2 to Note Purchase Agreement, dated as of the date
hereof, by and among the Company and each of the Persons signatory thereto with
respect to that certain Note Purchase Agreement, dated as of October 4, 2007
(the “2007 Note Purchase Agreement”), together with each of the other
instruments and agreements executed and/or delivered in connection therewith,
each certified as true and correct by a Responsible Officer, such amendment to
be in form and substance satisfactory to the Required Holders, and the
conditions to the effectiveness thereof shall have been satisfied or waived.

 

5

--------------------------------------------------------------------------------


 

7.6.                            Amendment to 2011 Note Purchase Agreement.

 

The Company shall have delivered to the Noteholders a fully executed copy of
that certain Amendment No. 1 to Note Purchase Agreement, dated as of the date
hereof, by and among the Company and each of the Persons signatory thereto with
respect to that certain Note Purchase Agreement, dated as of June 9, 2011 (the
“2011 Note Purchase Agreement” and together with the 2002 Note Purchase
Agreement and the 2007 Note Purchase Agreement, collectively, the “Existing Note
Agreements”), together with each of the other instruments and agreements
executed and/or delivered in connection therewith, each certified as true and
correct by a Responsible Officer, such amendment to be in form and substance
satisfactory to the Required Holders, and the conditions to the effectiveness
thereof shall have been satisfied or waived.

 

7.7.                            Material Credit Facilities, Amendments and
Waivers.

 

(a)                                 The Company shall have delivered to the
Noteholders a fully executed copy of that certain Fifth Amendment and Waiver to
Credit Agreement, dated as of September 4, 2015, by and among the Company,
CoBank, ACB and the syndication parties thereto with respect to that certain
Credit Agreement (10 Year Term Loan), dated as of December 12, 2007 (the
“Existing Term Loan Bank Agreement”), certified as true and correct by a
Responsible Officer, such amendment to be in form and substance satisfactory to
the Required Holders, and the conditions to the effectiveness thereof shall have
been satisfied or waived.

 

(b)                                 The Company shall have delivered to the
Noteholders a fully executed copy of that certain 2015 Amended and Restated
Credit Agreement (5-Year Revolving Loan), dated as of September 4, 2015, by and
among the Company, CoBank ACB, as Administrative Agent, and the Syndication
Parties identified on Schedule 1 attached thereto (the “Revolving Bank
Agreement”), certified as true and correct by a Responsible Officer, such
agreement to be in form and substance satisfactory to the Required Holders, and
the conditions to the effectiveness thereof shall have been satisfied or waived.

 

(c)                                  The Company shall have delivered to the
Noteholders a fully executed copy of that certain $600,000,000 2015 Credit
Agreement (10-Year Term Loan), dated as of September 4, 2015, by and among the
Company, CoBank, ACB, as Administrative Agent, and the Syndication Parties
identified on Schedule 1 attached thereto (the “New Term Loan Bank Agreement”),
certified as true and correct by a Responsible Officer, such agreement to be in
form and substance satisfactory to the Required Holders, and the conditions to
the effectiveness thereof shall have been satisfied or waived.

 

(d)                                 The Company shall have delivered to the
Noteholders waivers of the events of default which occurred under the Existing
Term Loan Bank Agreement, the Revolving Agreement and the Brazilian Facility,
each certified as true and correct by a Responsible Officer, such waivers to be
in form and substance satisfactory to the Required Holders, and the conditions
to the effectiveness thereof shall have been satisfied or waived.

 

6

--------------------------------------------------------------------------------


 

7.8.                            Amendment and Special Counsel Fees.

 

The Company shall have paid to the Noteholders the Amendment Fee in accordance
with Section 8 below and the reasonable fees and disbursements of Noteholders’
special counsel in accordance with Section 9 below.

 

7.9.                            Private Placement Number. A Private Placement
Number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
SVO) shall have been obtained for the Notes.

 

7.10.                     Proceedings Satisfactory.

 

All proceedings taken in connection with this Amendment Agreement and all
documents and papers relating thereto shall be satisfactory to the Noteholders
signatory hereto and their special counsel, and such Noteholders and their
special counsel shall have received copies of such documents and papers as they
or their special counsel may reasonably request in connection herewith.

 

8.                                      AMENDMENT FEE.

 

On or prior to the Effective Date, the Company shall pay (or caused to be paid)
to each Noteholder the full amount of an amendment fee (the “Amendment Fee”)
equal to 0.05% (5 basis points) of the outstanding principal amount of the
Existing Notes held by such Noteholder as of the date hereof.

 

9.                                      EXPENSES.

 

Whether or not the Waivers or Amendments become effective, the Company will
promptly (and in any event within thirty (30) days of receiving any statement or
invoice therefor) pay all fees, expenses and costs of your special counsel,
Morgan, Lewis & Bockius LLP, incurred in connection with the preparation,
negotiation and delivery of this Amendment Agreement and any other documents
related thereto. Nothing in this Section shall limit the Company’s obligations
pursuant to paragraph 11B of the Existing Note Purchase Agreement.

 

10.                               MISCELLANEOUS.

 

10.1.                     Part of Existing Note Purchase Agreement; Future
References, etc.

 

This Amendment Agreement shall be construed in connection with and as a part of
the Note Purchase Agreement and, except as expressly amended by this Amendment
Agreement, all terms, conditions and covenants contained in the Existing Note
Purchase Agreement are hereby ratified and shall be and remain in full force and
effect. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment
Agreement may refer to the Note Purchase Agreement without making specific
reference to this Amendment Agreement, but nevertheless all such references
shall include this Amendment Agreement unless the context otherwise requires.

 

7

--------------------------------------------------------------------------------


 

10.2.                     Counterparts, Facsimiles.

 

This Amendment Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Delivery of an executed signature page by facsimile or e-mail transmission shall
be effective as delivery of a manually signed counterpart of this Amendment
Agreement.

 

10.3.                     Governing Law.

 

THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF ILLINOIS
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

[Remainder of page intentionally left blank. Next page is signature page.]

 

8

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this Amendment Agreement and
returning it to the Company, whereupon it will become a binding agreement among
you and the Company.

 

 

CHS INC.

 

 

 

 

 

 

 

By:

/s/ Timothy N Skidmore

 

 

Name:

Timothy N Skidmore

 

 

Title:

Executive Vice President &

 

 

 

Chief Financial Officer

 

[Signature Page to Amendment No. 6 to Note Purchase and Private Shelf Agreement
(2004) - CHS]

 

--------------------------------------------------------------------------------


 

The foregoing Amendment Agreement is hereby accepted as of the date first above
written. By its execution below, each of the undersigned represents that it is
the owner of one or more of the Existing Notes and is authorized to enter into
this Amendment Agreement in respect thereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

Name:

 

 

Title:

Vice President

 

 

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

Name:

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

 

By: Prudential Investment Management, Inc.,

 

 

(as investment manager)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

Name:

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

THE GIBRALTAR LIFE INSURANCE CO., LTD.

 

 

 

 

 

By:

Prudential Investment Management Japan Co., Ltd. (as Investment Manager)

 

 

 

 

 

By:

Prudential Investment Management, Inc. (as Sub-Adviser)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

Name:

 

 

 

Title:

Vice President

 

 

[Signature Page to Amendment No. 6 to Note Purchase and Private Shelf Agreement
(2004) - CHS]

 

--------------------------------------------------------------------------------


 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

MODERN WOODMEN OF AMERICA

 

 

 

 

 

 

 

By:

Prudential Private Placement Investors,

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

Name:

 

 

 

Title:

Vice President

 

 

[Signature Page to Amendment No. 6 to Note Purchase and Private Shelf Agreement
(2004) - CHS]

 

--------------------------------------------------------------------------------


 

Annex 1

 

Noteholders

 

The Prudential Insurance Company of America

 

Pruco Life Insurance Company

 

Prudential Retirement Insurance and Annuity Company

 

Prudential Arizona Reinsurance Universal Company

 

Prudential Annuities Life Assurance Corporation

 

The Gibraltar Life Insurance Co., Ltd.

 

The Lincoln National Life Insurance Company

 

Modern Woodmen of America

 

Annex 1-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDMENTS

 

(a)                                 Paragraph 5 - Affirmative Covenants.
Paragraph 5 of the Existing Note Purchase Agreement is hereby amended by adding
a new paragraph 5M at the end of such paragraph to read as follows:

 

5M.                          Most Favored Lender.

 

(i)                                     If at any time (including as in effect
on the Sixth Amendment Effective Date) any Material Credit Facility shall
include any Financial Covenant, any event of default (whether set forth as a
undertaking, event of default, prepayment event or other such provision) or
prepayment right not set forth herein or that would be more beneficial to the
holders of the Notes than any analogous provision contained in this Agreement
(any such Financial Covenant, event of default or prepayment right, an
“Additional Provision”), then the Company shall provide a Most Favored Lender
Notice to the holders of the Notes. Thereupon, unless waived in writing by the
Required Holders within thirty (30) days of receipt of such Most Favored Lender
Notice by the holders of the Notes, such Additional Provision (and any related
definitions) shall be deemed automatically incorporated by reference into this
Agreement, mutatis mutandis (including any grace period, if applicable, with
respect thereto), as if set forth fully herein, without any further action
required on the part of any Person, effective as of the date when such
Additional Provision became effective under such Material Credit Facility.
Thereafter upon the request of any holder of a Note, the Company shall enter
into any additional agreement or amendment to this Agreement reasonably
requested by such holder evidencing any of the foregoing. As used herein, “Most
Favored Lender Notice” means, in respect of any Additional Provision, a written
notice to each of the holders of the Notes delivered promptly, and in any event
within ten (10) Business Days after the inclusion of such Additional Provision
in any Material Credit Facility (including by way of amendment or other
modification of any existing provision thereof), by a Senior Financial Officer
of the Company referring to the provisions of this paragraph 5M and setting
forth a description of such Additional Provision (including any defined terms
used therein) and related explanatory calculations, as applicable.

 

(ii)                                  So long as no Default or Event of Default
has occurred and is continuing on the date on which any Additional Provision is
amended or modified in the relevant Material Credit Facility such that such
Additional Provision is less restrictive on the Company, any Additional
Provision is removed from such Material Credit Facility or such Material Credit
Facility shall be terminated, any Additional Provision incorporated into this
Agreement pursuant to this paragraph 5M: (x) shall be deemed amended, modified
or removed as a result of any amendment, modification or removal of such
Additional Provision under such Material Credit Facility and (y) shall be deemed
deleted from this Agreement at such time as such Material Credit Facility shall
be terminated and no amounts shall be outstanding thereunder; provided, that,

 

Exhibit A-1

--------------------------------------------------------------------------------


 

(i)                                     other than as provided in paragraph 11C,
this Agreement shall not be amended to delete any covenant, undertaking, event
of default, restriction or other provision included in this Agreement (other
than by operation of paragraph 5M(i)) or to make any such provision less
restrictive on the Company and its Subsidiaries; and

 

(ii)                                  if any lender or agent under such Material
Credit Facility is paid any remuneration as consideration for any amendment,
modification or removal of such Additional Provision under such Material Credit
Facility, then such remuneration shall be concurrently paid, on the same
equivalent terms, ratably to each holder of the Notes then outstanding.

 

(c)                                  The breach of any Additional Provision
incorporated into this Agreement pursuant to this paragraph 5M shall constitute
an Event of Default and the period of grace (if any) applicable to the breach of
such Additional Provision in such Material Credit Facility shall apply
hereunder. Certificates delivered to the holders of Notes pursuant to paragraph
5A shall include the information (including detailed calculations) required in
order to establish whether the Company was in compliance during the time that
any such Additional Provision was added and thereafter and during the interim or
annual period covered by the applicable financial statements described in
paragraphs 5A(i) and 5A(ii) with each such Additional Provision incorporated
into this Agreement pursuant to this paragraph 5M.

 

(b)                                 Paragraph 6B(2) — Funded Debt to
Consolidated Cash Flow. Paragraph 6B(2) of the Existing Note Purchase Agreement
is hereby amended and restated to read as follows:

 

6B(2).              Consolidated Funded Debt to Consolidated Cash Flow.

 

The Company will not permit the ratio (the “Leverage Ratio”) of (a) Consolidated
Funded Debt determined as of the end of each fiscal quarter to (b) Consolidated
Cash Flow for the period of four fiscal quarters ending on such date to exceed
3.50 to 1.00.

 

(c)                                  Paragraph 6B(3) — Adjusted Consolidated
Funded Debt to Consolidated Members’ and Patrons’ Equity. Paragraph 6B(3) of the
Existing Note Purchase Agreement is hereby amended and restated to read as
follows:

 

6B(3).              Adjusted Consolidated Funded Debt to Consolidated Net Worth.

 

The Company shall not permit the ratio of (a) Adjusted Consolidated Funded Debt
determined as of the end of each fiscal quarter to (b) Consolidated Net Worth
determined as of such date to exceed .80 to 1.00.

 

(d)                                 Paragraph 6C — Priority Debt. Paragraph 6C
of the Existing Note Purchase Agreement is hereby amended and restated to read
as follows:

 

Exhibit A-2

--------------------------------------------------------------------------------


 

(a)                                 The Company covenants that it will not, and
will not permit any of its Subsidiaries to, directly or indirectly, create,
issue, incur, assume or permit to exist any Priority Debt if the aggregate
outstanding principal amount of all Priority Debt would exceed 20% of
Consolidated Net Worth.

 

(e)                                  Paragraph 6F — Sale of Assets. Subparagraph
(iii) of paragraph 6F of the Existing Note Purchase Agreement is hereby amended
and restated to read as follows:

 

(iii)                               such Transfer is a lease or sale of the
assets of the Company or any Subsidiary of the Company to any joint venture
entity, of which the Company or any Subsidiary of the Company holds an ownership
interest and shares in the earnings; provided that the terms of any such lease
or sale and the division of the joint venture’s earnings, when viewed as a
whole, can be reasonably expected to generate the same or greater book earnings
and cash flow for the Company or Subsidiary of the Company as would be generated
absent such lease or sale.

 

(f)                                   Paragraph 6 — Negative Covenants.
Paragraph 6 of the Existing Note Purchase Agreement is hereby amended by adding
a new paragraph 6K at the end of such paragraph 6 to read as follows:

 

6K.                            Terrorism Sanctions Regulations.

 

The Company will not and will not permit any Controlled Entity (a) to become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or any Person that is the target of sanctions imposed
by the United Nations or by the European Union, or (b) directly or indirectly to
have any investment in or engage in any dealing or transaction (including,
without limitation, any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder to be in violation of any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions, or (c) to engage, nor shall any
Affiliate of either engage, in any activity that could subject such Person or
any holder to sanctions under CISADA or any similar law or regulation with
respect to Iran or any other country that is subject to U.S. Economic Sanctions.

 

(g)                                  Paragraph 7 - Events of Default.
Subparagraph (iii) of paragraph 7A of the Existing Note Purchase Agreement is
hereby amended by deleting the reference to “$5,000,000” therein and inserting
“$100,000,000” in lieu thereof.

 

The Existing Note Purchase Agreement is amended by deleting each reference to
“Primary Bank Facility” therein and inserting “Material Credit Facility” in lieu
thereof.

 

(h)                                 Paragraph 10B - Definitions (Deletions). The
definitions of “Consolidated Members’ and Patrons’ Equity” and “Primary Bank
Facility” are each hereby deleted and of no further force or effect.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

(i)                                     Paragraph 10B — Definitions (Revisions).
The following definitions appearing in paragraph 10B of the Existing Note
Purchase Agreement are each hereby amended and restated to read as follows:

 

“Cofina” means collectively, CHS Capital, LLC, formerly known as Cofina
Financial, LLC, and each of its Subsidiaries.

 

“Default Rate” means that rate of interest that is the greater of (a) 2% per
annum above the Applicable Rate with respect to such Note or (b) 2% over the
rate of interest publicly announced by The Bank of New York in New York, New
York as its “base” or “prime” rate.

 

“Funded Debt” means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include, without limitation (a) any Debt
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, more than one year
from the date of creation thereof, (b) any Debt outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) which would, in accordance with GAAP, be required to be
classified as a long term liability of such Person, (c) any Capitalized Lease
Obligation of such Person and all obligations to reimburse letter of credit
banks or any other Person in respect thereof or any letter of credit issuer or
other credit provider (or related risk-participating lender) with respect to all
letters of credit which support long-term debt with expiration dates in excess
of one-year from the date of issuance thereof, and (d) any Guarantee of such
Person with respect to Funded Debt of another Person.

 

For the avoidance of doubt, (w) any borrowings under a revolving credit or
similar agreement where such borrowings are not used for working capital
purposes would be classified as Funded Debt, (x) borrowings under a revolving
credit or similar agreement where such borrowings are outstanding for less than
one year and which are used for working capital purposes would not be classified
as Funded Debt, (y) borrowings used for working capital purposes outstanding for
one year or longer would be classified as Funded Debt and (z) current maturities
of long-term debt would be classified as Funded Debt.

 

“Priority Debt” means, at any time, without duplication, the sum of

 

(a)                                 all then outstanding Debt of the Company or
any Subsidiary secured by any Lien on any property of the Company or any
Subsidiary (other than Debt secured only by Liens permitted under subparagraphs
(i) through (x) of paragraph 6D), plus

 

(b)                                 all Funded Debt of Subsidiaries of the
Company, plus

 

(c)                                  all Debt (other than Funded Debt) of
Subsidiaries of the Company in the aggregate in excess of (i) for the period
commencing August 31, 2015 through and including August 31, 2016, an amount
equal to eleven percent (11%) of Consolidated Net Worth and (ii) at any time on
and after September 1, 2016, an amount equal to eight

 

Exhibit A-4

--------------------------------------------------------------------------------


 

percent (8%) of Consolidated Net Worth, in each case under clauses (i) and
(ii) determined as of the last day of the Company’s most recently ended fiscal
year for which financial statements have been provided to the holders of Notes
pursuant to Section 7.1(b);

 

provided that any CoFina Debt in an aggregate amount not to exceed
$1,000,000,000 secured only by any Lien on any CoFina Loan Asset, will not be
deemed to constitute Priority Debt.

 

(j)                                    Paragraph 10B — Definitions (Additions).
The following new definitions are hereby added to paragraph 10B of the Existing
Note Purchase Agreement in their proper alphabetical order to read as follows:

 

“Additional Provision” is defined in paragraph 5M(i).

 

“Applicable Rate” means, with respect to (a) any Series J Note, (i) 6.03% per
annum during any fiscal quarter following a fiscal quarter during which the
Company delivered (or was required to deliver) financial statements under
paragraph 5A(i) reflecting a Leverage Ratio for the immediately preceding
quarterly fiscal period greater than 3.0 to 1.0 and (ii) 5.78% per annum at all
other times, (b) any Series K Note, (i) 4.25% per annum during any fiscal
quarter following a fiscal quarter during which the Company delivered (or was
required to deliver) financial statements under paragraph 5A(i) reflecting a
Leverage Ratio for the immediately preceding quarterly fiscal period greater
than 3.0 to 1.0 and (ii) 4.00% per annum at all other times and (c) any Series R
Note, (i) 4.05% per annum during any fiscal quarter following a fiscal quarter
during which the Company delivered (or was required to deliver) financial
statements under paragraph 5A(i) reflecting a Leverage Ratio for the immediately
preceding quarterly fiscal period greater than 3.0 to 1.0 and (ii) 3.80% per
annum at all other times, provided, with respect to clauses (a), (b) and
(c) above, if the Company fails to deliver the financial statements as required
by paragraph 5A(i) for any fiscal quarter it will be deemed to have a Leverage
Ratio greater than 3.0 to 1.0 for such fiscal quarter.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control, United States Department of the Treasury (“OFAC”) (an “OFAC
Listed Person”), (b) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (i) any OFAC Listed Person or (ii) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (c) a Person which is otherwise blocked, subject to sanctions under
or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”).

 

Exhibit A-5

--------------------------------------------------------------------------------


 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“CISADA” is defined within the definition of “Blocked Person”.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Financial Covenant” means any covenant that requires the Company or any of its
Subsidiaries to achieve, maintain, or not exceed, a stated level of financial
condition or performance and includes, without limitation, any requirement that
the Company or any of its Subsidiaries:

 

(a)                                 maintain a specified level of net worth,
shareholders’ equity, total assets, cash flow or net income;

 

(b)                                 maintain any relationship of any component
of its capital structure to any other component thereof (including, without
limitation, the relationship of indebtedness, senior indebtedness or
subordinated indebtedness to total capitalization or to net worth); or

 

(c)                                  maintain any measure of its ability to
service its indebtedness (including, without limitation, exceeding any specified
ratio of revenues, cash flow or net income to indebtedness, interest expense,
rental expense, capital expenditures and/or scheduled payments of indebtedness).

 

For the avoidance of doubt, the covenants set forth in paragraphs 6B(2) and
6B(3) of this Agreement and any “Minimum Consolidated Net Worth” covenant set
forth in a Material Credit Facility constitute Financial Covenants.

 

“Leverage Ratio” is defined in paragraph 6B(2).

 

“Material Credit Facility” means, as to the Company and its Subsidiaries,

 

(a)                                 (i) that certain Note Purchase Agreement,
dated as of October 18, 2002, by and among the Company and the holders of the
notes issued thereunder and certain other parties, (ii) that certain Note
Purchase Agreement, dated as of October 4, 2007, by and among the Company and
the holders of the notes issued thereunder, (iii) that certain Master Note
Purchase Agreement, dated as of June 9, 2011, by and among the Company and the
holders of the notes issued thereunder, (iv) that certain 2015 Amended and
Restated Credit Agreement (5-Year Revolving Loan), dated as of September 4,
2015, by and among the Company, CoBank, ACB, Wells Fargo Bank, N.A. and the
syndication parties thereto, (v) that certain Credit Agreement (10 Year Term
Loan), dated as of December 12, 2007, by and among the Company, CoBank, ACB and
the syndication

 

Exhibit A-6

--------------------------------------------------------------------------------


 

parties thereto, (vi) that certain Pre-Export Credit Agreement, dated as of
September 24, 2013, by and between CHS Agronegocio Industria e Comericio Ltda.,
the Company, Crédit Agricole Corporate and Investment Bank and the syndication
parties thereto, (vii) those certain Credit Agreements between CHS Agronegocio
Industria e Comericio Ltda. and Itau Unibanco Holding S.A. or its affiliates,
(viii) that certain Uncommitted Line of Credit Agreement, dated as of March 7,
2013, by and between CHS Europe S.à r.l. and Sovereign Bank, N.A., (ix) that
certain Facility Letter, dated February 21, 2013, by and among CHS Singapore
Trading Company Pte. Ltd., the Company and Australia and New Zealand Banking
Group Limited and (x) that certain 2015 Credit Agreement (10-Year Term Loan),
dated as of September 4, 2015, by and among the Company, CoBank, ACB and the
syndication parties thereto, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof in each case to
the extent such financings create or evidence indebtedness for borrowed money in
a principal amount outstanding or available for borrowing (whether or not
committed and whether or not in a series of agreements) equal to or greater than
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment); and

 

(b)                                 any other agreement or series of agreements
creating or evidencing indebtedness for borrowed money entered into on or after
the date of Closing by the Company or any Subsidiary, or in respect of which the
Company or any Subsidiary is an obligor or otherwise provides a guarantee or
other credit support, in a principal amount outstanding or available for
borrowing (whether or not committed) equal to or greater than $100,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency);

 

provided, however that to the extent all Debt incurred by a Subsidiary which is
a CFC under a related credit agreement does not constitute Funded Debt and is
used by such CFC solely to finance inventory and receivables (or both) relating
to agricultural commodities or crude products, then for so long as such
Subsidiary is a CFC, for the purposes of 6C(ii) and the final sentence of
paragraph 6D only (and not, for the avoidance of doubt, in respect of paragraph
5M), such credit agreement shall not constitute a Material Credit Facility.

 

“OFAC” is defined within the definition of “Blocked Person”.

 

“OFAC Listed Person” is defined within the definition of “Blocked Person”.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at:

 

http://www.treasury.gov/resourcecenter/sanctions/Programs/Pages/Programs.aspx.

 

“Sixth Amendment Effective Date” means September 4, 2015.

 

“U.S. Economic Sanctions” is defined within the definition of “Blocked Person”.

 

Exhibit A-7

--------------------------------------------------------------------------------


 

Exhibit B-1

 

[FORM OF SERIES J SENIOR NOTE]

 

CHS INC.

 

SENIOR SERIES J NOTE

 

No. RJ-[            ]

PPN: 12542R E#3

ORIGINAL PRINCIPAL AMOUNT: $[                     ]

ISSUE DATE: [                      ]

INTEREST RATE: Applicable Rate (as defined in the Agreement (as defined below))

INTEREST PAYMENT DATES: February 8, May 8, August 8 and November 8 of each year
commencing November 8, 2015

FINAL MATURITY DATE: February 8, 2018

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

 

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
nonstock agricultural cooperative corporation organized and existing under the
laws of the State of Minnesota formerly known as Cenex Harvest States
Cooperatives, hereby promises to pay to [                                    ],
or registered assigns, the principal sum of [                       ] DOLLARS on
the Final Maturity Date specified above with interest (computed on the basis of
a 360-day year—30-day month) (a) on the unpaid balance thereof at the Interest
Rate per annum specified above from August 8, 2015, payable on each Interest
Payment Date specified above and on the Final Maturity Date specified above,
commencing with the Interest Payment Date next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) on any overdue
payment (including any overdue prepayment) of principal, any overdue payment of
Yield Maintenance Amount and any overdue payment of interest, payable on each
Interest Payment Date as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the greater
of (i) 2% over the Interest Rate specified above or (ii) 2% over the rate of
interest publicly announced by Bank of New York from time to time in New York
City as its Prime Rate.

 

Payments of principal, Yield Maintenance Amount, if any, and interest are to be
made at the main office of Bank of New York in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of April 13,
2004 (herein called the “Agreement”), between the Company, on the one hand, and
Prudential Investment Management, Inc., the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate (as defined in
the Agreement) which becomes party thereto, on the other hand, and is entitled
to the benefits thereof.

 

Exhibit B-1-1

--------------------------------------------------------------------------------


 

This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

 

In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
(if any) provided in the Agreement.

 

This Note is intended to be performed in the State of Illinois and shall be
construed and enforced in accordance with the laws and decisions of such State.

 

 

CHS INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-1-2

--------------------------------------------------------------------------------


 

Exhibit B-2

 

[FORM OF SERIES K SENIOR NOTE]

 

CHS INC.

 

SENIOR SERIES K NOTE

 

No. RK-[           ]

PPN: 12542R F*6

ORIGINAL PRINCIPAL AMOUNT: $[                  ]

ISSUE DATE: [                   ]

INTEREST RATE: Applicable Rate (as defined in the Agreement (as defined below))

INTEREST PAYMENT DATES: February 23, May 23, August 23 and November 23 of each
year commencing on November 23, 2015

FINAL MATURITY DATE: November 23, 2020

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

 

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
nonstock agricultural cooperative corporation organized and existing under the
laws of the State of Minnesota formerly known as Cenex Harvest States
Cooperatives, hereby promises to pay to [                           ], or
registered assigns, the principal sum of [                            ] DOLLARS
on the Final Maturity Date specified above with interest (computed on the basis
of a 360-day year—30-day month) (a) on the unpaid balance thereof at the
Interest Rate per annum specified above from August 23, 2015, payable on each
Interest Payment Date specified above and on the Final Maturity Date specified
above, commencing with the Interest Payment Date next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) on
any overdue payment (including any overdue prepayment) of principal, any overdue
payment of Yield Maintenance Amount and any overdue payment of interest, payable
on each Interest Payment Date as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (i) 2% over the Interest Rate specified above or (ii) 2% over the
rate of interest publicly announced by Bank of New York from time to time in New
York City as its Prime Rate.

 

Payments of principal, Yield Maintenance Amount, if any, and interest are to be
made at the main office of Bank of New York in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of April 13,
2004 (herein called the “Agreement”), between the Company, on the one hand, and
Prudential Investment Management, Inc., the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate (as defined in
the Agreement) which becomes party thereto, on the other hand, and is entitled
to the benefits thereof.

 

Exhibit B-2-1

--------------------------------------------------------------------------------


 

This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

 

In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
(if any) provided in the Agreement.

 

This Note is intended to be performed in the State of Illinois and shall be
construed and enforced in accordance with the laws and decisions of such State.

 

 

CHS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-2-2

--------------------------------------------------------------------------------


 

Exhibit B-3

 

[FORM OF SERIES R SENIOR NOTE]

 

CHS INC.

 

SENIOR SERIES R NOTE

 

No. RR-[              ]

PPN: 12542R H@2

ORIGINAL PRINCIPAL AMOUNT: $[                  ]

ISSUE DATE: [                 ]

INTEREST RATE: Applicable Rate (as defined in the Agreement (as defined below))

INTEREST PAYMENT DATES: January 12, April 12, July 12 and October 12 of each
year, commencing on October 12 2015

FINAL MATURITY DATE: July 12, 2025

 

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
nonstock agricultural cooperative corporation organized and existing under the
laws of the State of Minnesota formerly known as Cenex Harvest States
Cooperatives, hereby promises to pay to [                                 ], or
registered assigns, the principal sum of [                             ] DOLLARS
on the Final Maturity Date specified above with interest (computed on the basis
of a 360-day year—30-day month) (a) on the unpaid balance thereof at the
Interest Rate per annum specified above from July 12, 2015, payable on each
Interest Payment Date specified above and on the Final Maturity Date specified
above, commencing with the Interest Payment Date next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) on
any overdue payment (including any overdue prepayment) of principal, any overdue
payment of Yield Maintenance Amount and any overdue payment of interest, payable
on each Interest Payment Date as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (i) 2% over the Interest Rate specified above or (ii) 2% over the
rate of interest publicly announced by Bank of New York from time to time in New
York City as its Prime Rate.

 

Payments of principal, Yield Maintenance Amount, if any, and interest are to be
made at the main office of Bank of New York in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of April 13,
2004 (herein called the “Agreement”), between the Company, on the one hand, and
Prudential Investment Management, Inc., the Initial Purchasers named in the
Purchaser Schedule attached thereto and each Prudential Affiliate (as defined in
the Agreement) which becomes party thereto, on the other hand, and is entitled
to the benefits thereof.

 

Exhibit B-3-1

--------------------------------------------------------------------------------


 

This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

 

In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
(if any) provided in the Agreement.

 

This Note is intended to be performed in the State of Illinois and shall be
construed and enforced in accordance with the laws and decisions of such State.

 

 

CHS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-3-2

--------------------------------------------------------------------------------